Citation Nr: 1212740
Decision Date: 04/06/12	Archive Date: 05/24/12

DOCKET NO. 09-14 212	        DATE APR 06 2012

On appeal from the Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUE 

Entitlement to service connection for hammertoe deformity of the right foot.

REPRESENTATION 

Veteran represented by:      The American Legion

WITNESS AT HEARING ON APPEAL 

Veteran

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel

FREDDIE L. ROBERSON

INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1960 to March 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing is in the Veteran's file.

Following the issuance of the supplemental statement of the case in April 2009, the Veteran submitted additional evidence and waived the right to have the evidence initially considered by the RO. 38 C.F.R. § 20.1304(c).

In August 2010, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA). The Veteran and his representative have been provided a copy of the VHA opinion and then afforded the opportunity to submit additional argument and evidence and further argument has been submitted.

In December 2010, the Board issued a decision denying the Veteran's claim for service connection for hammertoe deformity of the right foot. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In an Order in October 2011, the Court granted a Joint Motion for Remand and vacated the Board's decision for compliance with the instructions in the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.

-2-

REMAND

In August 2010, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA). The VHA expert stated that the record did not contain a full biomechanical examination and identifying the root cause of the Veteran's right foot disability was s not possible without a biomechanical examination.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination by a podiatrist to conduct a full biomechanical examination to determine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the current right hammertoe disability was caused by wearing football shoes one size too small twice a week in practice and in games for approximately one month?

The VA examiner is asked to consider that the Veteran is competent to describe the events in service or thereafter even though the events are not recorded. Stated another way, lay evidence concerning continuity of symptoms during or after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.

-3-

If, however, after a review of the record, an opinion on is not possible without resort to speculation, the VA examiner is asked to clarify whether causation cannot be determined because there are several potential etiologies, if so, identify the other potential etiologies, and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge

The Veteran's file should be made available to the VA examiner for review.

2. After the development requested is completed, adjudicate the claim. If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

-4-

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

-5-





